DETAILED ACTION RCE
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/02/22 has been entered.
3.	This action is in response a final action filed on 02/02/22.
4.	Claims 1-3, 5-12 & 17-18 are under examination.
5.	Claims 1-3 & 5-12 are amended.
6.	Claims 4 & 13-16 are canceled.
7.	Claims 17-18 are newly added.

Information Disclosure Statement
8.	The information disclosure statement(s) submitted on 02/02/22 have being considered by the examiner and made of record in the application file. 

Priority
9.	Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 

Drawings
01/26/20 are accepted by the examiner.


Response to Arguments/Remarks
11.	Applicant’s remarks filed on 08/03/30, with respect to claims 1-3, 5-12 & 17-18 has been considered by the examiner and the claims are allowed with respect to the newly filed IDS on 02/02/22.

Allowable Subject Matter
12.	Claims 1-3, 5-12 & 17-18 are allowed in light of the applicant’s argument, amendment, and in light of the prior art in the record. 

Conclusion
13.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

A.	Opperman et al. 10, 786, 693 B1 A1 (Title: Biometric and environmental monitoring and control system) (See FIG. 1, Para. 0096 & 0104).
B.	Sawai et al. 2011/0028180 A1 (Title: Transmission power control method communication device and program) (See FIG. 1, Para. 0115 & 0136).
C.	Kusashima et al. 2021/0021333 A1 (Title: Communication device, method and program,) (See FIG. 8, Para. 0094 & 0169).


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on (571)272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MEWALE A. AMBAYE
Primary Examiner
Art Unit 2469

/MEWALE A AMBAYE/Primary Examiner, Art Unit 2469